         Case 1:20-cv-01236-MKV Document 17 Filed 01/28/21 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 HENRY LOCKHART,                                                 DATE FILED: 1/28/2021

                            Plaintiff,
                                                                1:20-cv-1236 (MKV)
                    -against-
                                                              ORDER OF DISMISSAL
 LONG ISLAND RAILROAD COMPANY,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a report from the mediator informing the Court that the parties

have reached a settlement [ECF #16]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by March 1, 2021.

If no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and

deadlines are adjourned sine die.

SO ORDERED.
                                                     _________________________________
Date: January 28, 2021                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 1
